HAWKINS, J.
The facts in chis case are the same as in No. 376, ante, p. 236, the complaint joining the same corporation with various settlers as defendants. The cause was tried, which developed such facts, and the court dismissed the hill of complaint on the ground, of a want of jurisdiction to settle the title to an unconfirm''i Mexican land grant, and, we. think, properly. Ainsa v. New Mexico etc. R. R. Co. (No. 376), ante, p. 236, 36 Pac. 213. Judgment affirmed.
Baker, C. J., and Rouse, J., concur.